DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10 and 12-22 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 12, 14-17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (Pub. No. 2015/0128162) in view of Gyimesi et al. (hereinafter ‘Gymesi’, Pub. No. 2016/0344781) in further view of Li et al. (hereinafter ‘Li’, Pub. No. 2012/0278441).

Regarding claims 1, 7 and 15, Ionescu teaches a system for delivering media to a content viewing device to maximize quality of experience (QoE) (100, Fig. 1; Abstract; [0017]-[0020]; [0044]), the system comprising: 
(Analytics module 108; [0051]-[0053]); 
a quality of playout determiner configured to receive quality of playout information from at least one of the plurality of content viewing devices (Analytics module 108; [0019]; [0023]; [0051]-[0053]); 
a media selector configured to select media for content directed to the at least one content viewing device based on the generated plurality of advertising metrics and based on the received quality of playout information associated with the at least one content viewing device to maximize a QoE of the selected media on the at least one content viewing device (ad resolver 110, [0053]-[0057]); and 
a media playout controller configured to add the selected media to the content for delivery to the at least one content viewing device (video content provider through the different types of content delivery networks, [0034]-[0037]), 
wherein the generated plurality of advertising metrics are based on at least one of content analytics, advertising analytics, sales analytics, pricing analytics, and social media analytics ([0024]; [0026]; [0052]; [0053]; [0055]; [0056]; [0063]; [0111]), and 
wherein the quality of playout information includes bitrate and buffering levels for the content to be transmitted and displayed on the at least one content viewing device ([0023]; [0075]-[0079]; [0084]; [0093]).
On the other hand, Ionescu teaches comprising a media transmission controller configured to automatically select at least one content delivery network (CDN) to deliver the selected media to the at least one content viewing device, the at least CDN being 
On the other, Ionescu does not explicitly teach select at least one content delivery network (CDN) from a plurality of CDNs communicatively coupling the system to the content viewing device, with at least one CDN.
However, in an analogous art, Gyimesi teaches a system for serving multimedia to multiple user device. The system teaches using multiple CDNs contracted for delivering the content (110, 115, 120, 125; Fig. 1; [0016]-[0020]). Gyimesi teaches optimizing the selection of the CDN based on different criteria. Among the different reasons/metrics, Gyimesi teaches that the system considers network latency, geo-proximity (that optimize QoE), costs, etc. ([0005]; [0016]-[0020]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ionescu’s invention with Gyimesi’s feature of selecting an access network based on optimization reasons for the benefit of optimizing the viewing experience by adjusting to the best of the network route.
However, in an analogous art, Li teaches a system for distributing content to one or multiple clients. Li teaches that the content receiving devices report values for QoE (quality of experience) for the server to adjust certain parameters or select a different distribution path that has less congestion/errors to increase user QoE ([0024]-[0031]; [0040]; [0048]-[0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ionescu and Gyimesi’s invention with Li’s feature of selecting an access network based on multiple reasons including QoS based on clients reports for the benefit of optimizing the viewing experience by adjusting to the best of the network route.

 	Regarding claims 4, 12 and 20, Ionescu, Gyimesi and Li teach further comprising a QoE determiner configured to determine a maximized QoE based on at least one of: 
a quality of service (QoS) performance measurement associated with a physical transmission of the content and the selected media to the at least one content viewing device (Ionescu: [0023]; [0055]; [0076]-[0078]), 
a performance measurement regarding infrastructure involved with the physical transmission of the content and the selected media to the at least one content viewing device, 
a performance measurement regarding a content delivery network involved with the physical transmission of the content and the selected media to the at least one content viewing device, a performance measurement regarding a website involved with the delivery of the content and the selected media to the at least one content viewing device, 
a performance measurement regarding a mobile application of the at least one content viewing device involved with the delivery of the content and the selected media, 

	Regarding claims 6, 14 and 22, Ionescu, Gyimesi and Li teach  further comprising a bitrate selector configured to automatically select the bitrate for a data stream to deliver the selected media to the at least one content viewing device to maximize the QoE at the at least one content viewing device (Ionescu: [0017]; [0026]; [0040]; [0055]). 

	Regarding claims 8 and 16, Ionescu, Gyimesi and Li teach wherein the generated plurality of advertising metrics are based on at least one of content analytics, advertising analytics, sales analytics, pricing analytics, and social media analytics (Ionescu: [0024]; [0026]; [0052]; [0053]; [0055]; [0056]; [0063]; [0111]). 

Regarding claims 9 and 17, Ionescu, Gyimesi and Li teach wherein the quality of playout information is further based on at least one buffering level for the content to be transmitted and displayed on the at least one content viewing device (Ionescu: [0023]; [0075]-[0079]; [0084]; [0093]).

Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (Pub. No. 2015/0128162) in view of Gyimesi et al. (hereinafter ‘Gymesi’, Pub. No. 2016/0344781) in view of Li et al. (hereinafter ‘Li’, Pub. No. 2012/0278441) in further view of Elvekrog et al. (hereinafter ‘Elvekrog’, Pub. No. 2011/0288935).

Regarding claims 2, 10 and 18, although Ionescu, Gyimesi and Li teach wherein the advertising metric generator generates the plurality of advertising metrics based on different multiple device connected to multiple different types of networks (Ionescu: [0032]; [0035]-[0037]; [0042]; [0043]), they do not explicitly teach generating advertising metrics based on first data originating from a social media application on a first device of the plurality of content viewing devices.
However, in an analogous art, Elvekrog teaches a system that generates advertising metrics from data originating from social media in order to optimize targeted advertisement distribution (Abstract; [0023]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ionescu, Gyimesi and Li’s invention with Elvekrog’s feature of generating advertising metrics data originating from social media for the benefit of closely targeting a user through his/her people connections and posted interests. 

Claims 5, 13, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (Pub. No. 2015/0128162) in view of Gyimesi et al. (hereinafter ‘Gymesi’, Pub. No. 2016/0344781) in view of Li et al. (hereinafter ‘Li’, Pub. No. 2012/0278441) in further view of Bosch et al. (hereinafter ‘Bosch’, Patent No. 8,909,736).


However, in an analogous art, Bosch teaches a system that automatically and dynamically selects/re-routes different CDNs based on different criteria, including costs, latency, bandwidth availability, etc. in order to optimize the content delivery (col. 6 lines 29-60; col. 9 lines 5-12; col. 10 lines 20-25; col. 14 lines 15-27; col. 15 lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art of the before the effective filing date of the claimed invention to have modified Ionescu, Gymesi and Li’s invention with Bosch’s feature of changing routing of the selected media based on the best stream profile (ideal quality level) for the benefit of reducing the time a user will received a given content based on current conditions.

Regarding claim 19, although Ionescu, Gyimesi and Li teach wherein the media transmission controller is further configured to automatically select at least one content delivery network (CDN) (Ionescu:[0055]; [0065]-[0067]), they do not explicitly teach automatically selecting at least one content delivery network (CDN) based on a path of least resistance to deliver selected advertising content to the content viewing device.
However, in an analogous art, Bosch teaches a system that automatically and dynamically selects/re-routes different CDNs based on different criteria, including costs, 
Therefore, it would have been obvious to one of ordinary skill in the art of the before the effective filing date of the claimed invention to have modified Ionescu, Gyimesi and Li’s invention with Bosch’s feature of selecting a CDN based on the least resistance to deliver content for the benefit of reducing the time a user will received a given content. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR S PARRA/           Primary Examiner, Art Unit 2421